Citation Nr: 1517499	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for right medial tibial stress syndrome (right shin splints).

3.  Entitlement to a rating in excess of 10 percent for left medial tibial stress syndrome (left shin splints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1989, and had subsequent service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, and granted service connection for right and left shin splints disabilities, rated 10 percent, each, effective August 20, 2009.  In June 2014, a hearing was held before the undersigned in Washington D.C.; a transcript is associated with the record.  Following the hearing, the case was placed in abeyance for 30 days to allow for submission of additional evidence.  Evidence was subsequently received with a waiver of RO initial review.

The issues of service connection for depression, diabetes mellitus, and an arm disability (claimed as secondary to service-connected shin splints) were raised by the Veteran's June 2014 testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has hypertension due to his service in the National Guard, or alternatively caused by pain medication prescribed for his shin splints disabilities.  Service personnel records show that the Veteran was mobilized to active duty service from August 20, 2004 to September 13, 2004; he testified that he was mobilized again in 2007.  To properly address the theory of entitlement that the hypertension should be service connected based on National Guard service, it must be verified whether or not the specific period of service was federalized (and qualifying for VA benefits) service, and if the service is determined to be federalized, whether there is a nexus between the claimed disability and that period of service.  As records pertaining to a mobilization to active duty in 2007 are not associated with the record, and may be pertinent to the Veteran's claim of service connection for hypertension, any such records must be secured. 

Regarding the alternative contention that hypertension is secondary to pain medication prescribed for shin splints, the Board observes that the Veteran has submitted several articles indicating, essentially, that chronic pain may be associated with an increased risk for hypertension and that some medications can raise a person's blood pressure.  Whether the Veteran's hypertension may be related to the pain medications he takes for shin splints presents medical and factual questions yet to be resolved.  Accordingly, further development to obtain evidence that resolves these questions is necessary.

The Veteran also contends that his right and left shin splints s have worsened.  He testified that he falls frequently due to weakness and loss of function in his lower legs.  In June 2014, his fiancé submitted a statement indicating that he falls more frequently and requires more help from her.  In December 2014, the Veteran submitted a statement from his employer indicating that his Family Medical Leave Act (FMLA) leave has been exhausted, and that because he is unable to work due to illness or injury, his last day of employment is December 8, 2014.  The Veteran was last examined by VA to assess the severity of his shin splints in February 2011.  Given the allegations of worsening (and the suggestion that he is no longer able to work due to these disabilities), and the length of the intervening period, a contemporaneous examination to assess the severity of the shin splints is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) periods of National Guard service during which he alleges his hypertension was caused or aggravated and  explain the basis for his belief that that his hypertension is related to each such period of service.  Upon his response, the AOJ should arrange for verification of all periods of National Guard service he identifies, i.e., whether the service was indeed federalized service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)).  Thereafter prepare a memorandum for the record specifying which (if any) periods of National Guard service have been determined to be qualifying for VA benefits.   

2.  The AOJ should then arrange for exhaustive development to secure for the record any outstanding service treatment records pertaining to the period(s) of verified federalized service (to specifically include records from 2007 service (including a pre-deployment physical), as alleged).  If none are available, it should be so certified for the record, and the AOJ should describe the scope of the search.   

3.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his hypertension and/or shin splints, to specifically include treatment records and emergency room records from the Hampton VA Medical Center.  He must assist in this matter by identifying all instances of care and the providers and furnishing releases for VA to secure records from all private providers.

4.  With his co-operation (by providing any releases necessary) the AOJ should secure for the record all pertinent records pertaining to the Veteran's employment with his (now-past) employer - Western Tidewater Regional Jail in Suffolk, Virginia (i.e., any records documenting days lost from work and any accommodations made at work due to his service connected disability.

5.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The examiner must be advised by the AOJ of the Veteran's verified federalized active duty service dates.  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  What is the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include his active duty service from August 1983 to February 1989 and any verified periods of federalized National Guard service?

The Board notes that a March 2007 National Guard record notes a provisional diagnosis of rule out uncontrolled hypertension.

(b)  If the Veteran's hypertension is determined to not be directly related to a (qualifying for VA benefits) period of active duty service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by (increased in severity due to) his service-connected shin splints (and specifically the pain medications prescribed for those disabilities)?  If they are found to be unrelated, the examiner should identify the etiological factor(s) for the hypertension considered more likely.

The examiner should include rationale with all opinions, to include discussion of the articles submitted by the Veteran.

6.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to assess the current severity of his bilateral shin splints.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note any fatigue, weakness, difficulty ambulating or with propulsion and/or locomotion due to the shin splints.   The examiner should opine whether the related impairment is slight, moderate, moderately severe, or severe disability. The examiner should also note the Veteran's reports of giving way and instability in his lower legs due to shin splints, and should respond to the following:

(a)  Are the symptoms and impairment related to the Veteran's shin splints of such nature and severity as to result in instability causing frequent falls; are the Veteran's accounts of such falls due to shin splints consistent with the disability picture presented by the shin splints?  

(b)  Comment on the allegation assertion by the Veteran that he was issued bilateral knee braces for both legs to address instability due to shin splints.  

(c)  Describe in detail the functional impairment that results from the shin splints and the impact the shin splints have on the Veteran's occupational functioning.  Identify any types of employment that would be inconsistent with, precluded by, the shin splints.  

The examiner should include rationale with all opinions.

7.  The AOJ should then review the record and readjudicate the claims (to encompass any claim for a TDIU rating raised in the context of the claims seeking increased ratings for shin splints).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

